Citation Nr: 1739935	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to October 22, 2012, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disability as secondary to his service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability as secondary to his service-connected right knee disability.

4.  Entitlement to service connection for a left hip disability as secondary to his service-connected right knee disability.

5.  Entitlement to service connection for a right hip disability as secondary to his service-connected right knee disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to October 22, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the appeal, in a May 2013 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 70 percent rating effective October 22, 2012.  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision. AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2015 rating decision, the RO granted TDIU from October 2012 to August 2013, and then again from June 1, 2015.  This issue is before the Board as part of the claims for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims folder includes a July 2014 deferred rating decision which requested that the Veteran's Social Security Administration (SSA) disability records be retrieved because evidence in the file indicated he had a denied claim.  However, a review of the Veteran's claims file does not show that any effort was ever made to obtain and associate any such records to his VA claims file so they may be considered in this appeal.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

As for his service connection claims, the Veteran testified at his Board hearing that his lumbar spine, left knee disability, and bilateral hip disabilities were either caused or aggravated by his service-connected right knee disability.  The Veteran maintains that gait changes caused by his right knee disability affected these other conditions.  The Veteran's claims file includes a May 2010 VA examiner's opinion concluding that the Veteran's back, left knee and bilateral hip disabilities were unrelated to his right knee chondromalacia.  However, the VA examiner's opinion is inadequate to adjudicate the Veteran's respective claims because he never addressed the Veteran's contention that these disabilities may have been aggravated by his service-connected right knee disability.  38 C.F.R. § 3.310(b).  Accordingly, a remand for new VA examinations with thorough opinions are needed to ensure there is a complete record upon which to decide the respective claims on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran maintains that he is entitled to TDIU prior to October 22, 2012, due to his service-connected disabilities.  He does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a) for this period, but the development requested in connection with the service connection claims could have bearing on whether an award of TDIU for the period is proper.  Thus, adjudication of the TDIU claim must be deferred pending abjudication of the service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

In addition, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The record includes evidence that the Veteran's already service-connected disabilities prevent him from obtaining substantially gainful employment.  As the record does not show that the Veteran's claim was ever submitted to the VA's Director of Compensation Service for extraschedular consideration, remand is warranted.  If after development on the service connection claims is completed and the Veteran still does not meet 4.16 (a), the TDIU claim should be referred.  

Finally, since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Take all appropriate action to obtain records from SSA, including a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his lumbar spine, left knee or any hip disability.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed lumbar spine, left knee, right hip and left hip disabilities.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed lumbar spine, left knee, right hip or left hip disability was caused by the Veteran's service-connected right knee disability?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that diagnosed lumbar spine, left knee, right hip or left hip disability was aggravated by the Veteran's service-connected right knee disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  The VA examiner is asked to specifically comment on the Veteran's contention that gait changes resulting from his service-connected right knee disability either caused or aggravated his subsequent lumbar spine, left knee and hip disabilities.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Adjudicate the claims of service connection for the lumbar spine, left knee and hip disabilities. 

5.  Then adjudicate the claim of entitlement to TDIU prior to October 22, 2012, to include referring the claim to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b) if the schedular criteria of 38 C.F.R. § 4.16 (a) are not met for that period.

6.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




